Title: From George Washington to Alexander McDougall, 3 February 1782
From: Washington, George
To: McDougall, Alexander


                  
                     Dear Sir
                     Philadelphia 3d Feby 1782
                  
                  I am made extremely unhappy, by finding, that the difference between General Heath and yourself has proceeded to so disagreeable a height.  A few days before the receipt of yours of the 27th ulto, General Heath had furnished me with a Copy of the arrest and charges, and desired me to order a General Court Martial, which I did.  Lord Stirling is appointed president, and the Dy Adjt General is desired to detail as respectable a Court as circumstances will admit of.  Had I have had any previous notice of this disagreeable affair, I should, as the common Friend of both and for the reputation of the service, have offered my private interposition: But matters, when the thing came to my knowledge, had gone too far to be determined in any other line than that in which they now are.
                  In respect to the request contained in the postscript of your letter—I conceive an impropriety in my interference.  Was I to grant the liberty you ask, it would be unmilitary to do it otherwise than thro’ the Officer commanding the Army in my absence.  I will conclude this subject with observing that as you are both Gentlemen for whom I have a high and equal esteem, I shall be affected by the decision of the Court, in whosever favor it may terminate.
                  By the terms of the Contract the Commanding Officer at the posts where Rations are issued have the power of commanding them when they Judge proper.  I am with great Esteem Dear Sir Yr most obt servt.
                  
               Go: Washington